
	

113 HRES 508 IH: Expressing support for designating October 6, 2014, through October 12, 2014, as “Naturopathic Medicine Week” to recognize the value of naturopathic medicine in providing safe, effective, and affordable health care.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designating October 6, 2014, through October 12, 2014, as Naturopathic Medicine Week to recognize the value of naturopathic medicine in providing safe, effective, and affordable
			 health care.
	
	
		Whereas in the United States, more than 75 percent of health care costs are due to preventable
			 chronic illnesses, including high blood pressure, which affects 88,000,000
			 people in the United States, and diabetes, which affects 26,000,000 people
			 in the United States;
		Whereas nearly two-thirds of adults in the United States are overweight or obese and, consequently,
			 at risk for serious health conditions, such as high blood pressure,
			 diabetes, cardiovascular disease, arthritis, and depression;
		Whereas 70 percent of people in the United States experience physical or nonphysical symptoms of
			 stress, and stress can contribute to the development of major illnesses,
			 such as cardiovascular disease, depression, and diabetes;
		Whereas the aforementioned chronic health conditions are among the most common, costly, and
			 preventable health conditions;
		Whereas naturopathic medicine provides noninvasive, holistic treatments that support the inherent
			 self-healing capacity of the human body and encourage self-responsibility
			 in health care;
		Whereas naturopathic medicine focuses on patient-centered care, the prevention of chronic
			 illnesses, and early intervention in the treatment of chronic illnesses;
		Whereas naturopathic physicians attend 4-year, graduate level programs that are accredited by
			 agencies approved by the Department of Education;
		Whereas aspects of naturopathic medicine have been shown to lower the risk of major illnesses such
			 as cardiovascular disease and diabetes;
		Whereas naturopathic physicians can help address the shortage of primary care providers in the
			 United States;
		Whereas naturopathic physicians are trained to refer patients to conventional physicians and
			 specialists when necessary;
		Whereas the profession of naturopathic medicine is dedicated to providing health care to
			 underserved populations;
		Whereas naturopathic medicine provides consumers in the United States with more choices in health
			 care, in line with the increased use of a variety of integrative medical
			 treatments; and
		Whereas October 6, 2014, through October 12, 2014, would be an appropriate week to designate as Naturopathic Medicine Week: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of Naturopathic Medicine Week;
			(2)recognizes the value of naturopathic medicine in providing safe, effective, and affordable health
			 care; and
			(3)encourages the people of the United States to learn about naturopathic medicine and the role that
			 naturopathic physicians play in preventing chronic and debilitating
			 illnesses and conditions.
			
